Citation Nr: 9908852	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-05 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a residual of exposure to Mustard 
Gas, or as secondary to service-connected tonsillitis.

2.  Entitlement to service connection for emphysema as a 
residual of exposure to Mustard Gas, or as secondary to 
service-connected tonsillitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1995 from the Nashville, 
Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  The objective evidence of record does not establish that 
the veteran had full body exposure to mustard gas during 
active service.

2.  There is no medical evidence of record which establishes 
a nexus between the COPD or emphysema and the veteran's 
military or any incident therein. 

3.  The service-connected tonsillitis did not cause or 
aggravate the COPD or emphysema.


CONCLUSIONS OF LAW

1.  COPD and emphysema, claimed as residuals of exposure to 
mustard gas, were not incurred in or aggravated by military 
service nor may they be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1998).

2.  COPD and emphysema are not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a current disability resulting from diseases or injuries 
which are clearly present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).

Pursuant to 38 C.F.R. § 3.316 (1998), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The United States Court of Appeals for Veterans Claims has 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Court held, in part, that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation." Id. at 448.

II.  Factual Background

The veteran served on active duty from March 1943 to November 
1945.  The veteran's complete service medical records have 
not been furnished by the appropriate service department and 
apparently were destroyed during a fire at the National 
Personnel Records Center in St. Louis, Missouri.  The 
available service medical records (SMR's) demonstrate that 
the veteran was hospitalized in December 1943 for aches, 
pains, fever, headaches, and a cough.  The diagnosis was 
pneumonia of the right upper lobe.  Subsequent chest x-rays 
taken during this hospitalization showed that the veteran's 
lung fields were clear, and that the pneumonia involving the 
right upper lobe has cleared.  He was discharged later in 
December 1943 with a diagnosis of pneumonia, broncho, acute, 
mild, of upper lobe right, type undetermined.  

A September 1945 hospital report contains a discharge 
diagnosis of tonsillitis, acute, follicular, non-suppurative, 
due to hemolytic "strept".  An undated report indicates the 
veteran had had whooping cough at 3 years of age, asthma 
since age 10, and that he had never had pneumonia, 
bronchitis, tonsillitis, or hay fever.

The veteran's separation documents have also been associated 
with the claims folder.  These records display that the 
veteran was a rifleman with an infantry unit.  There is no 
any indication of chemical warfare training, exposure, or 
assignment.

The veteran received intermittent treatment at VA and private 
facilities form 1976 to 1998 for various disorders.  When 
seen at a VA outpatient clinic in June 1976 asthma and 
moderately severe obstructive ventilatory impairment were 
diagnosed.  Subsequently the veteran received ongoing 
treatment at VA and private facilities for his COPD and 
emphysema.  

A June 1993 rating decision granted service connection for 
the veteran's tonsillitis.  This disability was assigned a 
noncompensable evaluation.

An October 1994 letter from a Dr. R. Duke, M.D., has been 
associated with the claims folder.  The letter indicates that 
Dr. Duke has provided the veteran with treatment for "many 
years" and provides diagnoses of chronic obstructive 
pulmonary disease, and emphysema.  Treatment records from Dr. 
Duke's office have also been associated with the claims 
folder.

The veteran asserts in a June 1998 written statement that he 
was exposed to chemical agents while in service.  He 
specifically states that he was exposed during basic training 
while at Fort Lewis and that a mask was used but that there 
was no protective clothing.  The veteran stated that the 
tests were conducted to teach the soldiers how to identify 
certain gases by odor, to include mustard gas.  The veteran 
stated that a gas chamber was used and that he was required 
to remove his mask for a moment prior to exiting the chamber.

In June 1998, a letter was received from the US Army Chemical 
Biological Defense Command, which indicated that they were 
unable to verify the veteran's reported exposure to mustard 
gas during World War II.  The letter specifically indicates 
that "Fort Lewis was not one of the sites that conducted 
human testing."  The US Army Chemical and Biological Defense 
Command further submitted information regarding standard 
chemical warfare training exercises during World War II.  The 
information includes descriptions of tear gas training 
involving the use of a chamber and the temporary removal of 
gas masks.  The information also reveals that the soldiers 
were often required to sniff different chemical agents in 
order to learn how to identify the gasses.  

Recent private treatment records have also been associated 
with the claims folder.  These treatment records demonstrate 
that the veteran currently suffers from pulmonary disorders, 
to include COPD and a reactive airway.  

III.  Service Connection for COPD and Emphysema

The threshold question, which must be resolved, is whether 
the veteran has presented evidence that his claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim, meaning a claim, which appears to be 
meritorious.  See Murphy, 1 Vet. App. at 81. 

For the purposes of submitting a well-grounded claim relating 
to exposure to toxic gases, the Board assumes that the lay 
testimony of exposure is true.  Therefore, the veteran has 
met his burden of submitting a well-grounded claim.  
38 C.F.R. § 3.316 (1998); Pearlman v. West, 11Vet. App. 443 
(1998).  

The Board further finds that all available evidence is of 
record and the statutory duty to assist the veteran in the 
development of evidence pertinent to his claim has been met.  

The United States Court of Appeals for Veterans Claims has 
held that whether or not the veteran meets the requirements 
of 38 C.F.R. § 3.316, including whether or not the veteran 
was actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  Pearlman v. West, 11Vet. 
App. 443 (1998).

As noted above, the veteran maintains that he was exposed to 
mustard gas during his basic training.  However, the 
available service medical records contain no indication of 
such exposure.  More importantly, the US Army Chemical 
Biological Defense Command has stated that they were unable 
to verify the veteran's alleged exposure to mustard gas 
during World War II.  The June 1998 letter from the US Army 
Chemical Biological Defense Command specifically indicates 
that Fort Lewis, where the veteran alleges he was exposed, 
was not one of the sites that conducted human testing.  

After reviewing the record, the Board finds that the 
preponderance of the evidence does not show that the veteran 
was exposed to mustard gas during service, and, therefore, he 
does not meet the requirements for the presumptions set forth 
in 38 C.F.R. § 3.316.  

However, as previously noted the veteran may be entitled to 
service connection on a direct basis.  In this regard, while 
the veteran is competent to describe an incident which 
occurred during service and symptoms associated with a 
disability, an analysis of the etiology regarding such 
disability requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

The veteran's SMR's contain no evidence indicating the 
presence of a chronic lung disorder which originated during 
service.  The veteran was diagnosed with pneumonia in 
December 1943.  However, the treatment notes indicate that 
the pneumonia responded to treatment and the lung fields were 
clear.  The first post service evidence of a chronic lung 
disorder was in 1976, many years after service.  There is no 
medical evidence of record, which establishes a relationship 
between the COPD and emphysema and the veteran's military 
service or any incident, which occurred in service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
COPD and emphysema on a direct basis 

The veteran has also contended that his COPD and emphysema 
may be attributed to his service connected tonsillitis.  As 
previously indicated, when there is a question of medical 
causation or diagnosis, only individuals with specialized 
training or knowledge are competent to render opinions.  See 
Espiritu.  

In this regard, the veteran has not submitted any medical 
evidence nor is there any medical evidence of record which 
demonstrates the service-connected tonsillitis caused or 
aggravates his current lung disorders.  Accordingly, the 
preponderance of the evidence is against the veteran's claims 
for service connection for COPD and emphysema on a secondary 
basis. 


ORDER

The claim for service connection for COPD as a residual of 
exposure to Mustard Gas, or as secondary to service-connected 
tonsillitis is denied.

The claim for service connection for emphysema as a residual 
of exposure to Mustard Gas, or as secondary to service-
connected tonsillitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Veterans Affair

 


- 7 -


